         Case 1:15-cv-03781-WHP Document 90 Filed 09/11/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

                                                :
 LARRY W. JANDER, RICHARD J.                    :
 WAKSMAN, and all other individuals             :           15cv3781
 similarly situated,                            :
                                                :           ORDER
                        Plaintiffs,             :
                                                :
                -against-                       :
                                                :
 RETIREMENT PLANS COMMITTEE OF                  :
 IBM, RICHARD CARROLL, MARTIN                   :
 SCHROETER, and ROBERT WEBER,                   :
                                                :
                        Defendants.             :
                                                :

WILLIAM H. PAULEY III, Senior United States District Judge:
               On September 9, 2020, this Court conducted a teleconference concerning

Defendants’ motion for a continuation of the stay in this action. (See ECF No. 87.) For the

reasons stated on the record, Defendants’ motion is denied and the stay is lifted. The parties

shall submit a proposed discovery schedule by September 23, 2020.

Dated: September 11, 2020
       New York, New York
                                                     SO ORDERED:


                                                     _______________________________
                                                          WILLIAM H. PAULEY III
                                                                 U.S.D.J.
